NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 21 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DAVID K. LONN,                                  No. 17-35646

                Plaintiff-Appellant,            D.C. No. 1:14-cv-00031-EJL-CWD

 v.
                                                MEMORANDUM*
CORIZON HEALTH, INC.; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                             for the District of Idaho
                    Edward J. Lodge, District Judge, Presiding

                          Submitted February 19, 2019**

Before:      FERNANDEZ, SILVERMAN, and WATFORD, Circuit Judges.

      David K. Lonn, a former Idaho state prisoner, appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

deliberate indifference to his serious medical needs. We have jurisdiction under 28

U.S.C. § 1291. We review de novo. Toguchi v. Chung, 391 F.3d 1051, 1056 (9th


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Cir. 2004). We affirm.

      The district court properly granted summary judgment because Lonn failed

to raise a genuine dispute of material fact as to whether defendants Dawson and

Agler were deliberately indifferent in treating Lonn’s hip pain. See id. at 1057,

1060 (a prison official acts with deliberate indifference only if he or she knows of

and disregards an excessive risk to the prisoner’s health; a difference in opinion is

insufficient to establish deliberate indifference).

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009). In his

opening brief, Lonn fails to address how the district court erred in dismissing as

barred by the statute of limitations his claims concerning events occurring prior to

February 2, 2012, and thus this issue is waived. See Smith v. Marsh, 194 F.3d

1045, 1052 (9th Cir. 1999) (“[O]n appeal, arguments not raised by a party in its

opening brief are deemed waived.”); see also Greenwood v. FAA, 28 F.3d 971, 977

(9th Cir. 1994) (“We will not manufacture arguments for an appellant, and a bare

assertion does not preserve a claim . . . .”).

      Lonn’s request for appointment of counsel, set forth in his opening brief, is




                                            2                                  17-35646
denied.

      AFFIRMED.




                  3   17-35646